COPART, INC.

EXECUTIVE OFFICER

EMPLOYMENT AGREEMENT

 

This Executive Officer Employment Agreement is entered into with an effective
date of April 12, 2010 (the “Effective Date”) by and between Copart, Inc., a
California corporation (the “Company”), and Vincent Phillips (the “Executive”).

 

1.

Duties and Scope of Employment.

(a)       Position and Duties. As of the Effective Date, Executive will serve as
Senior Vice President, Chief Information Officer of the Company. Executive will
render such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as shall reasonably be
assigned to him the Chief Executive Officer (CEO) or President (Senior
Management) and as are contemplated by the Company’s bylaws. During the term of
Executive’s employment with the Company, Executive shall report to and be
subject to the directives of the Board of Directors and Senior Management. The
period of Executive’s employment under this Agreement is referred to herein as
the “Employment Term.”

(b)       Obligations. During the Employment Term, Executive will perform his
duties faithfully and to the best of his ability and will devote his full
business efforts and time to the Company. For the duration of the Employment
Term, Executive agrees not to actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without the prior approval of the Board. Efforts for Phillips Developments, LLC
and Phillips 480 LLC are approved activities, within the scope of this agreement
in so far as no conflict of interest exists and obligations are handled outside
of the regular business hours of the Company.

 

2.

Employment Terms.

(a)       Basic “At Will” Rule. The Employment Term shall begin upon the
Effective Date and shall continue thereafter until terminated by the Company or
the Executive. The Executive acknowledges and agrees that his employment with
the Company is “at will” and may be terminated at any time, with or without
notice, with or without good cause, or for any or no cause, at the option of
either the Company or the Executive. Executive understands and agrees that
neither his job performance nor promotions, commendations, bonuses or the like
from the Company shall give rise to, or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of the
Executive’s at-will employment with the Company.

(b)       Termination. If the Company terminates the Executive’s employment at
any time for any reason other than Cause or Disability, both as defined below,
or if the Executive terminates his employment at any time for Good Reason, as
defined below, the provisions of paragraph 9(a)(i) shall apply. If the Executive
terminates his employment at any time other than for Good Reason, the provisions
of paragraph 9(a)(ii) shall apply. Upon termination of the Executive’s

 

--------------------------------------------------------------------------------

employment with the Company, the Executive’s rights under any applicable benefit
plans shall be determined under the provisions of those plans.

(c)       Death. The Executive’s employment shall terminate in the event of his
death. The Company shall have no obligation to pay or provide any compensation
or benefits under this Agreement on account of the Executive’s death, or for
periods following the Executive’s death; provided, however, that the Company’s
obligations under paragraph 9(a)(i) shall not be interrupted as a result of the
Executive’s death subsequent to a termination to which such paragraph applies.
The Executive’s rights under the benefit plans of the Company in the event of
the Executive’s death shall be determined under the provisions of those plans.

(d)       Cause. For all purposes under this Agreement, “Cause” shall mean
Executive’s:


      (i)   willful or grossly negligent failure to substantially perform his
duties hereunder;


      (ii)   commission of gross misconduct which is injurious to the Company;


      (iii)   breach of a material provision of this Agreement or the agreements
incorporated herein by reference;


      (iv)   material violation of a federal or state law or regulation
applicable to the business of the Company;


      (v)   misappropriation or embezzlement of Company funds or an act of fraud
or dishonesty upon the Company made by Executive;


      (vi)   conviction of, or plea of nolo contendre to, a felony; or


      (vii)   continued failure to comply with directives of Senior Management.


No act, or failure to act, by the Executive shall be considered “willful” unless
committed without good faith without a reasonable belief that the act or
omission was in the Company’s best interest. No compensation or benefits will be
paid or provided to the Executive under this Agreement on account of a
termination for Cause, or for periods following the date when such a termination
of employment is effective. The Executive’s rights under the benefit plans of
the Company shall be determined under the provisions of those plans.

(e)       Disability. The Company may terminate the Executive’s employment for
Disability by giving the Executive 30 days’ advance notice in writing. For all
purposes under this Agreement, “Disability” shall mean that the Executive, at
the time notice is given, has been unable to substantially perform his duties
under this Agreement for a period of not less than six (6) consecutive months as
the result of his incapacity due to physical or mental illness. In the event
that the Executive resumes the performance of substantially all of his duties
hereunder before the termination of his employment under this subparagraph (e)
becomes effective, the notice of termination shall automatically be deemed to
have been revoked. No compensation or benefits will

 

 

-2-

 



--------------------------------------------------------------------------------

be paid or provided to the Executive under this Agreement on account of
termination for Disability, or for periods following the date when such a
termination of employment is effective. The Executive’s rights under the benefit
plans of the Company shall be determined under the provisions of those plans.

(f)        Good Reason. Employment with the Company may be regarded as having
been constructively terminated by the Company, and the Executive may therefore
terminate his employment for “Good Reason” within 30 days following the
expiration of any Company cure period (as described below) and thereupon become
entitled to the benefits of paragraphs 9(a)(i) below, if one or more of the
following events (described in clauses (i) through (iii) below) shall have
occurred without the Executive’s prior written consent. The Executive will not
resign for “Good Reason” without first providing the Company with written notice
of the acts or omissions constituting the grounds for “Good Reason” within 90
days of the initial existence of such grounds for “Good Reason” and a reasonable
cure period of 30 days following the date of such notice.


      (i)   the assignment to the Executive of any duties or the reduction of
the Executive’s duties, either of which results in a material diminution in the
Executive’s position or responsibilities with the Company in effect immediately
prior to such assignment, or the removal of the Executive from such position and
responsibilities;


      (ii)   a material reduction by the Company in the Base Salary (as defined
below) of the Executive as in effect immediately prior to such reduction;


      (iii)   any material breach by the Company of any material provision of
this Agreement.


      (iv)   relocation of primary workplace further than 50 miles from 4665
Business Center Dr., Fairfield, CA.


3.         Place of Employment. The Executive’s services shall be performed at
the Company’s principal executive offices in Fairfield, California. The parties
acknowledge, however, that the Executive will be required to travel in
connection with the performance of his duties hereunder.

 

4.

Compensation.

(a)       Base Salary. For all services to be rendered by the Executive pursuant
to this Agreement, the Company agrees to pay the Executive during the Employment
Term a base salary (the “Base Salary”) at an annual rate of not less than
$250,000. The Base Salary shall be paid in periodic installments in accordance
with the Company’s regular payroll practices. The Base Salary shall increase to
$275,000 commencing August 1, 2011. Thereafter, the Company agrees to review the
Base Salary at least annually after the conclusion of the Company’s fiscal year
(July 31) and to make such increases therein as the Board may approve.

(b)       Bonus. The Executive will be awarded a signing on bonus of $175,000.00
payable concurrent with the first regular payroll period of employment. The
Executive will also be paid a bonus of $200,000.00 on August 1, 2011 if
Executive is still employed by the Company. Beginning with the Company’s 2012
fiscal year and for each fiscal year thereafter during the Employment Term, the
Executive will be eligible to receive an annual bonus (the “Bonus”) in the form
of cash and/or stock option grants for such fiscal year as approved by the
Compensation

 

 

-3-

 



--------------------------------------------------------------------------------

Committee and the Board. Payment of an annual bonus shall be a discretionary
decision of the Board. The Bonus, if any, will be paid as soon as practical
following the determination by the Board or its Compensation Committee that the
Bonus has been earned, but in no event after the fifteenth day of the third
month of the Company’s fiscal year or the calendar year, whichever is later,
following the date the Executive earns the Bonus and it is no longer subject to
a substantial risk of forfeiture.

(c)       Stock Options. We will recommend to the Compensation Committee of our
Board of Directors at its first meeting after commencement of your employment
that you receive a grant of options to purchase with respect to 40,000 shares of
Copart’s Common Stock, and your grant will be subject to their approval. Your
grant will be priced on the date at which the Compensation Committee approves
your grant.

5.         Employee Benefits.    During the Employment Term, the Executive shall
be entitled to participate in employee benefit plans or programs of the Company,
if any, to the extent that his position, tenure, salary, age, health and other
qualifications make him eligible to participate, subject to the rules and
regulations applicable thereto. The Company reserves the right to cancel or
change the benefit plans and programs it offers to its employees at any time.
The Company will not materially reduce the kind or level of employee benefits to
which the Executive is entitled in a manner that would result in the Executive’s
overall benefits package being materially reduced. Any such reduction of
benefits by the Company will constitute a material breach of the Agreement.

6.         Vacation. Executive will be entitled to paid vacation of three (3)
weeks per year in accordance with the Company’s vacation policy, with the timing
and duration of specific vacations mutually and reasonably agreed to by the
parties hereto.

7.         Expenses. The Executive shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by the Executive while an employee of the Company (in
accordance with the policies and procedures established by the Company for its
senior executive officers) in the performance of his duties and responsibilities
under this Agreement; provided, however, that the Executive shall properly and
promptly account for such expenses in accordance with the Company’s policies and
procedures.

8.         Other Activities. The Executive shall devote substantially all of his
working time and efforts during the Company’s normal business hours to the
business and affairs of the Company and its subsidiaries and to the diligent and
faithful performance of the duties and responsibilities duly assigned to him
pursuant to this Agreement, except for vacations, holidays and sickness. The
Executive may, however, devote a reasonable amount of his time to civic,
community, or charitable activities and, with the prior written approval of the
Senior Management to serve as a director of other corporations and to other
types of business or public activities not expressly mentioned in this
paragraph.

9.         Termination Benefits. The Executive shall be entitled to receive
severance and other benefits upon a termination of employment as follows:

 

(a)

Severance.

 

 

-4-

 



--------------------------------------------------------------------------------

(i)  Involuntary Termination. If the Company terminates the Executive’s
employment other than for Disability or Cause, or if the Executive terminates
his employment for Good Reason, then, in lieu of any severance benefits to which
the Executive may otherwise be entitled under any Company severance plan or
program, and subject to the remaining provisions of this paragraph 9, the
Executive shall be entitled to either (i) a lump sum payment of $200,000.00 if
termination is before August 1, 2011 or (ii) if termination is on or after
August 1, 2011, continued payment of his Base Salary until the earliest of: (A)
the 12-month anniversary of the effective date of the Executive’s termination,
payable monthly beginning 30 days after the date of the Executive’s termination
or (B) the date on which Executive breaches his obligations under paragraph 10
hereof.

(ii) Other Termination. In the event the Executive’s employment terminates for
any reason other than as described in paragraph 9(a)(i) above, including by
reason of the Executive’s death or Disability, the Company’s termination of
Executive for Cause, or Executive’s resignation other than for Good Reason, then
the Executive shall be entitled to receive severance and any other benefits only
as may then be established under the Company’s existing severance and benefit
plans and policies at the time of such termination.

(b)       Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to the Executive signing and not
revoking a severance agreement and release of claims in a form reasonably
acceptable to the Company (the “Release”), which must become effective no later
than the 60th day following the Executive’s delivery of release document (the
“Release Deadline”), and if not, the Executive will forfeit any right to
severance payments or benefits under this Agreement. To become effective, the
Release must be executed by the Executive and any revocation periods (as
required by statute, regulation, or otherwise) must have expired without the
Executive having revoked the Release. In addition, no severance payments or
benefits will be paid or provided until the Release actually becomes effective.
In the event the Executive’s termination of employment occurs at a time during
the calendar year where the Release Deadline could occur in the calendar year
following the calendar year in which Executive’s termination occurs, then any
severance payments or benefits under this Agreement that would be considered
Deferred Compensation Separation Benefits (as defined in paragraph 9(c)) will be
paid on the first payroll date to occur during the calendar year following the
calendar year in which such termination occurs, or such later time as required
by (i) the payment schedule applicable to each payment or benefit as set forth
in paragraph 9(a), (ii) the date the Release becomes effective, or (iii)
paragraph 9(c).

 

(c)

Section 409A.

(i)  Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” (“Specified Employee”) within the meaning of Section 409A
of the Code and any final regulations and guidance promulgated thereunder
(“Section 409A”) at the time of Executive’s termination, then the severance and
benefits payable to Executive pursuant to this Agreement (other than due to
death), if any, and any other severance payments or separation payments which
may be considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”), which are otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in a lump sum payment on the date six (6) months and one (1) day following the
date of Executive’s termination of employment or the date of the Executive’s
death, if

 

 

-5-

 



--------------------------------------------------------------------------------

earlier. All Deferred Compensation Separation Benefits, if any, will be payable
in accordance with the payment schedule applicable to each payment or benefit.
Each payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Treasury Regulation Section 1.409A-2(b)(2).

(ii) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.

(iii) Amounts paid under the Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii) that do not exceed the Section 409A Limit will not
constitute Deferred Compensation Separation Benefits for purposes of clause (i)
above. For this purpose, “Section 409A Limit” means the lesser of two (2) times:
(A) the Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Company’s taxable year preceding the Company’s
taxable year of the Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (B) the maximum amount that may be
taken into account under a qualified plan pursuant to Code Section 401(a)(17)
for the year in which Executive’s employment is terminated.

(iv) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

(d)       No Duty to Mitigate. The Executive shall not be required to mitigate
the amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner).

10.       Proprietary Information. During the Employment Term and thereafter,
the Executive shall not, without the prior written consent of the Board of
Directors, disclose or use for any purpose (except in the course of his
employment under this Agreement and in furtherance of the business of the
Company or any of its affiliates or subsidiaries) any confidential information
or proprietary data of the Company. As an express condition of the Executive’s
employment with the Company, the Executive agrees to execute confidentiality
agreements as requested by the Company.

11.        Right to Advice of Counsel. The Executive acknowledges that he has
consulted with counsel and is fully aware of his rights and obligations under
this Agreement.

12.       Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken

 

 

-6-

 



--------------------------------------------------------------------------------

place. Failure of the Company to obtain such assumption agreement prior to the
effectiveness of any such succession shall entitle the Executive to the benefits
described in paragraph 9(a)(i) of this Agreement, subject to the terms and
conditions therein.

13.       Assignment. This Agreement and all rights under this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees, successors and assigns.
This Agreement is personal in nature, and the Executive shall not, without the
prior written consent of the Company, assign or transfer this Agreement or any
right or obligation under this Agreement to any other person or entity. If the
Executive should die while any amounts are still payable to the Executive
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designee or, if there be no such designee, to the Executive’s estate.

14.       Absence of Conflict. The Executive represents and warrants that his
employment by the Company as described herein will not conflict with and will
not be constrained by any prior employment or consulting agreement or
relationship.

15.       Notices. All notices, requests, demands and other communications
called for hereunder shall be in writing and shall be deemed given (i) on the
date of delivery, or, if earlier, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

 

If to the Executive:

Vincent Phillips
[Address]

 

If to the Company:

Copart, Inc.
4665 Business Center Drive
Fairfield, California 94534
Attn: General Counsel

or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this paragraph.

16.       Waiver. Failure or delay on the part of either party hereto to enforce
any right, power, or privilege hereunder shall not be deemed to constitute a
waiver thereof. Additionally, a waiver by either party or a breach of any
promise hereof by the other party shall not operate as or be construed to
constitute a waiver of any subsequent waiver by such other party.

17.       Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

 

-7-

 



--------------------------------------------------------------------------------

 

18.

Arbitration.

(a)       Arbitration. In consideration of Executive’s employment with the
Company, its promise to arbitrate all employment-related disputes and
Executive’s receipt of the compensation and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s employment with the Company or the termination of Executive’s
employment with the Company, including any breach of this agreement, shall be
subject to binding arbitration under the arbitration rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under State or Federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Executive
further understands that this agreement to arbitrate also applies to any
disputes that the Company may have with employee.

(b)       Procedure. Executive agrees that any arbitration will be administered
by the American Arbitration Association (“AAA”) and that a neutral arbitrator
will be selected in a manner consistent with its national rules for the
resolution of employment disputes. The arbitration proceedings will allow for
discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes. Executive agrees that the arbitrator shall
have the power to decide any motions brought by any party to the arbitration,
including motions for summary judgment and/or adjudication and motions to
dismiss and demurrers, prior to any arbitration hearing. Executive agrees that
the arbitrator shall issue a written decision on the merits. Executive also
agrees that the arbitrator shall have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law. Executive understands
the Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that Executive shall pay the first $2,000.00 of any
fees associated with any arbitration Executive initiates. Executive agrees that
the arbitrator shall administer and conduct any arbitration in a manner
consistent with the rules and that to the extent that the AAA’s National Rules
for the Resolution of Employment Disputes conflict with the rules, the rules
shall take precedence. Any arbitration hereunder shall be conducted in
San Francisco, California

(c)       Remedy. Except as provided by the rules, arbitration shall be the
sole, exclusive and final remedy for any dispute between Executive and the
Company. Accordingly, except as provided for by the rules, neither Executive nor
the Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.

(d)       Availability of injunctive relief. In accordance with Rule 1281.8 of
the California Code of Civil Procedure, Executive agrees that any party may also
petition the court for

 

 

-8-

 



--------------------------------------------------------------------------------

injunctive relief where either party alleges or claims a violation of the
employment, confidential information, invention assignment agreement between
Executive and the Company or any other agreement regarding trade secrets,
confidential information, nonsolicitation or Labor Code §2870. In the event
either party seeks injunctive relief, the prevailing party shall be entitled to
recover reasonable costs and attorneys fees.

(e)       Administrative relief. Executive understands that this agreement does
not prohibit Executive from pursuing an administrative claim with a local, state
or federal administrative body such as the department of fair employment and
housing, the equal employment opportunity commission or the workers’
compensation board. This agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

19.       Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial. Finally,
Executive agrees that he/she has been provided an opportunity to seek the advice
of an attorney before signing this agreement.

20.       Integration. This Agreement, together with the Confidential
Information Agreement represents, the entire agreement and understanding between
the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by the Company.

21.       Headings. The headings of the paragraphs contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.

22.       Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of California.

23.       Cooperation. Executive shall, without further remuneration, provide
Executive’s reasonable cooperation in connection with any action or proceeding
by a third party (or any appeal from any action or proceeding) that relates to
events occurring during or relating to Executive’s employment hereunder. If
Executive’s cooperation is needed under this paragraph, the Company shall use
reasonable best efforts to schedule Executive’s participation at a mutually
convenient time, and shall reimburse Executive for reasonable travel and
out-of–pocket expenses (following presentment of reasonable substantiation).
This provision shall survive any termination of this Agreement or Executive’s
employment.

24.       Counterparts. This Agreement may be executed in one or more
counterparts, none of which need contain the signature of more than one party
hereto, and each of which shall be deemed to be an original, and all of which
together shall constitute a single agreement.

25.       Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

 

-9-

 



--------------------------------------------------------------------------------

26.       Acknowledgment. Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 

-10-

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Executive Officer
Employment Agreement, in the case of the Company by its duly authorized officer,
as of the day and year first above written.

 

COMPANY:

 

COPART, INC.

 

By:

/s/ Paul A. Styer

Date:

4/5/10

Print Name: Paul A. Styer

Title: Senior Vice President, General Counsel

EXECUTIVE:

 

 

/s/ Vincent Phillips

Date:

4/5/10

Vincent Phillips

 

 